 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11   GAIL ROTHAM, an individual;          )   Case No.: 2:18-cv-08778-DDP (SSx)
     OMAR ROTHAM, an individual;          )
12                                        )   PROTECTIVE ORDER
13                      Plaintiff,        )
                                          )
14
           vs.                            )
15                                        )
16
     NUTRIBULLET, L.L.C., a California )
     Limited Liability Company; CAPITAL )
17   BRANDS, L.L.C., a California Limited )
18   Liability Company; HOMELAND          )
     HOUSEWARES, L.L.C., a California )
19   Limited Liability Company; CALL TO )
20   ACTION, L.L.C., a California Limited )
     Liability Company; NUTRILIVING,      )
21
     L.L.C., CAPITAL BAY, LIMITED, A )
22   Chinese Private Limited Company,     )
     NINGBO SINOLINK APPLICANCE )             Complaint Filed: October 18, 2018
23
     CO. LTD, a Chinese Private Limited   )   Trial Date:
24   Company, NINGO BORINE ELECTRIC )
25   APPLIANCE CO. LTD., a Chinese        )
     Private Limited Company and DOES 1 )
26   through 10, inclusive,               )
27                                        )
                        Defendants.       )
28                                        )

                                              1
                                     PROTECTIVE ORDER
 1                                   PROTECTIVE ORDER
 2            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs,
 3   GAIL    ROTHAM        and    OMAR      ROTHAM        (Plaintiff(s)”),   and   Defendant(s)
 4   NUTRIBULLET, LLC, CAPITAL BRANDS, LLC, HOMELAND HOUSEWARES,
 5   LLC, CALL TO ACTION, LLC AND NUTRILIVING (“Defendants”) (collectively
 6   the Plaintiffs and Defendant(s) are referred to as the “Parties” and each individually as a
 7   “Party”), through their counsel, that this Stipulated Protective Order shall govern the
 8   handling of any information produced or disclosed by any Party or non-Party in the
 9   above captioned matter (“Action”), including documents, depositions, deposition
10   exhibits, interrogatory responses, responses to requests for admission, and other pretrial
11   proceedings.
12   ///
13                               GOOD CAUSE STATEMENT:
14            This action is likely to involve trade secrets and other valuable research,
15   development, commercial, financial, technical and/or proprietary information for which
16   special protection from public disclosure and from use for any purpose other than
17   prosecution of this action is warranted. Such confidential and proprietary materials and
18   information consist of, among other things, confidential business or financial
19   information, information regarding confidential business practices, or other confidential
20   research, development, or commercial information (including information implicating
21   privacy rights of third parties), information otherwise generally unavailable to the
22   public, or which may be privileged or otherwise protected from disclosure under state
23   or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite
24   the flow of information, to facilitate the prompt resolution of disputes over
25   confidentiality of discovery materials, to adequately protect information the parties are
26   entitled to keep confidential, to ensure that the parties are permitted reasonable
27   necessary uses of such material in preparation for and in the conduct of trial, to address
28   their handling at the end of the litigation, and serve the ends of justice, a protective

                                                  2
                                          PROTECTIVE ORDER
 1   order for such information is justified in this matter. It is the intent of the parties that
 2   information will not be designated as confidential for tactical reasons and that nothing
 3   be so designated without a good faith belief that it has been maintained in a
 4   confidential, non-public manner, and there is good cause why it should not be part of
 5   the public record of this case.
 6         1. Any Party or non-Party may designate as confidential any documents,
 7   materials, or information which the designating Party considers in good faith to contain
 8   non-public, confidential or trade secret (information and which is disclosed through
 9   formal or informal discovery in this Action (hereinafter “Confidential Material”)
10   including, but not limited to, any written response to interrogatories and requests for
11   admission, documents produced in response to requests for production of documents or
12   subpoenas, deposition transcripts including exhibits, and all information contained in
13   those materials (collectively “Discovery Materials”). The Parties reserve their rights to
14   jointly amend this Stipulation and to supplement the above list as additional categories
15   of Confidential Materials arise through the course of discovery.
16         2. Documents produced or written responses served in this Action in response to
17   a request for production, or otherwise, relating to matters that the designating Party
18   deems to be Confidential Material shall be designated as such at the time of production
19   or service of the response(s).     Each document or page of a written response so
20   designated shall be marked with the word “Confidential.”
21         3. Any Party may designate certain Discovery Materials as “Confidential –
22   Attorneys’ Eyes Only” (hereinafter, “Attorneys’ Eyes Only Material”).                  This
23   designation shall be limited to such Discovery Materials that the designating Party
24   believes, in good faith, contain highly sensitive information, the disclosure of which is
25   likely to cause harm to the competitive position of the designating Party or the broader
26   disclosure of which would violate any Party or third parties’ constitutional right to
27   financial privacy. All Attorneys’ Eyes Only Materials are included within the meaning
28   of “Confidential” information as used in this Protective Order and, except with respect

                                                  3
                                          PROTECTIVE ORDER
 1   to the classes of individuals who may view Attorneys’ Eyes Only Materials, all the
 2   provisions set forth in the Protective Order that apply to Confidential Materials also
 3   apply to Attorneys’ Eyes Only Materials. Documents produced or written responses
 4   served in this Action in response to a request for production, or otherwise, relating to
 5   matters that the designating Party deems to be Attorneys’ Eyes Only Material shall be
 6   designated as such. Each document or page of a written response so designated shall be
 7   marked with the words “Confidential – Attorneys’ Eyes Only.”
 8         4. The production of any document, evidence or testimony not marked as
 9   Confidential or Confidential – Attorneys’ Eyes Only shall not constitute a waiver of any
10   claim of confidentiality that may attach to the document and such materials.
11         5. If any Party or non-Party inadvertently fails to designate any document(s) or
12   written response(s) to a discovery request as Confidential or Attorneys’ Eyes Only
13   Material at the time of production or service of the response, it may correct its error by
14   notifying opposing counsel in writing and providing opposing counsel substitute copies
15   of any document(s) or response(s) appropriately marked as Confidential or Confidential
16   – Attorneys’ Eyes Only. Within ten (10) days of receipt of the substitute copies, the
17   receiving Party shall return the previously unmarked items and all copies thereof.
18   Similarly, if any Party inadvertently designates any document(s) or written response(s)
19   as Confidential or Attorneys’ Eyes Only Material, it may correct its error by notifying
20   opposing counsel in writing and providing opposing counsel with substitute copies of
21   the document(s) or response(s) without the Confidential or Confidential – Attorneys’
22   Eyes Only designation. Within ten (10) days of receipt of the substitute copies, the
23   receiving Party shall return the previously marked items and all copies thereof.
24         6. The receipt of any document, transcript, thing, or information designated
25   Confidential or Confidential – Attorneys’ Eyes Only shall not be construed as an
26   agreement by the receiving Party that any such document, transcript, thing, or
27   information is in fact Confidential or Attorneys’ Eyes Only Material, and shall not
28   operate as a waiver of the receiving Party’s right to challenge any such designation as

                                                 4
                                         PROTECTIVE ORDER
 1   provided herein.
 2         7. A Party may designate as Confidential or Attorneys’ Eyes Only Material, the
 3   whole or a portion of any deposition testimony, regardless by whom given, which
 4   contains or discloses Confidential or Attorneys’ Eyes Only Material.           The Party
 5   designating any portion of a deposition as Confidential or Attorneys’ Eyes Only
 6   Material may do so on the record at the deposition or shall serve a written statement on
 7   the Parties and court reporter specifying the portions of the deposition which are to be
 8   designated as Confidential or Attorneys’ Eyes Only Material within thirty (30) days
 9   after receipt of the deposition transcript. Except as otherwise designated on the record,
10   the entire transcript shall be deemed Confidential prior to the expiration of the thirty-
11   day period. If a document designated as Confidential or Attorneys’ Eyes Only Material
12   is used as an exhibit at a deposition, that document and the deposition testimony
13   concerning it shall be deemed Confidential or Attorneys’ Eyes Only Material regardless
14   of whether a Party makes any formal designation thereof.
15         8. A Party shall have the right to have the following persons excluded from a
16   deposition before the taking of testimony designated as Confidential Material or before
17   the introduction of documents or exhibits designated as Confidential Material: all
18   persons except the court reporter, counsel of record, the Parties’ experts, the deponent
19   and the Parties (or their representatives who are involved in the handling, prosecution or
20   defense of this Action). Additionally, a Party shall have the right to exclude the Parties
21   (or their representatives) before the taking of testimony designated as Attorneys’ Eyes
22   Only or before introducing exhibits designated as Attorneys’ Eyes Only.
23         9. Confidential Material may be disclosed, given, shown, made available, or
24   communicated only to the following individuals and entities (and then only for purposes
25   of mediation or the prosecution or defense of this Action):
26         (a)    the Court and court personnel;
27         (b)    mediators, referees, or other neutral designees of the Court or the Parties
28                for the purpose of dispute resolution;

                                                   5
                                         PROTECTIVE ORDER
 1         (c)   court reporters who record depositions or other testimony in this action;
 2         (d)   outside counsel of record for the Parties, as well as their paralegals,
 3               secretarial and clerical assistants, and employees of such counsel who are
 4               actively working on this matter, including independent contractors
 5               providing copy services or litigation support for the Parties;
 6         (e)   the Parties and their employees and insurers who are actively involved in
 7               the prosecution or defense of this Action;
 8         (f)   independent experts that have been retained by the Parties in connection
 9               with this Action;
10         (g)   any individual or entity expressly named in the particular Confidential
11               Material as having authored or received the information contained in that
12               Confidential Material; and
13         (h)   any other person or Party upon the written agreement of the Party or non-
14               party that designated the Confidential Material (which agreement may be
15               recorded in a deposition or other transcript), or pursuant to court order after
16               regularly-noticed motion.
17         10.     Attorneys’ Eyes Only Material may be disclosed only to the following
18   persons:
19         (a)   the Court and court personnel in accordance with paragraph 19 herein
20               below;
21         (b)   mediators, referees, or other neutral designees of the Court or the Parties
22               for the purpose of dispute resolution;
23         (c)   court reporters who record depositions or other testimony in this action;
24         (d)   outside counsel of record for the Parties, as well as their paralegals,
25               secretarial and clerical assistants, and employees of such counsel who are
26               actively working on this matter,
27         (e)   independent experts that have been retained by the Parties in connection
28               with this Action;

                                                 6
                                         PROTECTIVE ORDER
 1         (f)   any individual or entity expressly named in the particular Confidential
 2               Material as having authored or received the information contained in that
 3               Confidential Material; and
 4         (g)   any other person or Party upon the written agreement of the Party or non-
 5               Party that designated the Attorneys’ Eyes Only Material (which agreement
 6               may be recorded in a deposition or other transcript), or pursuant to court
 7               order after regularly-noticed motion.
 8         11.      In the event of a disclosure of Confidential or Attorneys' Eyes Only
 9   Materials to a person not authorized to have had such disclosure made to him or her
10   under the provisions of this Stipulation and Protective Order, and in the event the Party
11   responsible for having made or allowed such disclosure becomes aware of such
12   disclosure, that Party shall immediately (a) notify in writing, counsel for the Party
13   whose Confidential or Attorneys' Eyes Only Material has thus been disclosed of all
14   relevant information concerning the nature and circumstances of such disclosure (b) use
15   its best efforts to retrieve all Confidential or Attorneys Eyes Only Materials (c) inform
16   the person or persons to whom unauthorized disclosures were made of all the terms of
17   this Order and (d) request such person or persons to execute “Exhibit A” that is attached
18   hereto. The responsible Party shall also take all reasonable measures promptly to
19   ensure that no further or greater unauthorized disclosure of Confidential or Attorneys'
20   Eyes Only Material is made by anyone.
21         12.      Before Confidential or Attorneys’ Eyes Only Material may be disclosed
22   to third-party consultants and independent experts that are being used or will be used in
23   connection with this Action, such persons must execute a written Confidentiality
24   Agreement, in the form set forth in Exhibit A attached hereto (“Confidentiality
25   Agreement”), acknowledging and agreeing not to discuss or otherwise disclose any
26   material designated Confidential or Confidential – Attorneys’ Eyes Only with or to any
27   person except person permitted to receive such Discovery Materials pursuant hereto,
28   who if appropriate, has executed a Confidentiality Agreement. In the event that the

                                                 7
                                         PROTECTIVE ORDER
 1   person executes the written agreement, the counsel disclosing the Confidential or
 2   Attorneys’ Eyes Only Materials shall maintain the executed written agreement.
 3         13.      All Confidential or Attorneys’ Eyes Only Material provided in discovery
 4   or otherwise in connection with the above-captioned Action shall be used for the
 5   prosecution or defense of this Action, and for no other purpose.         Confidential or
 6   Attorneys’ Eyes Only Material shall not be used or disclosed for any business,
 7   commercial or competitive purpose.
 8         14.      Nothing herein shall prevent any of the Parties from using Confidential
 9   or Attorneys’ Eyes Only Material in any trial in this Action or from seeking further
10   protection with respect to the use of any Confidential or Attorneys’ Eyes Only Material
11   in any trial in this Action. Means to preserve the confidentiality of Confidential or
12   Attorneys’ Eyes Only Material presented at any trial shall be considered and, to the
13   extent reasonably possible, implemented in advance of such trial.
14         15.      A Party shall not be obligated to challenge the designation of any
15   documents or information as Confidential or Attorneys’ Eyes Only Material at the time
16   the designation is made, and a failure to do so shall not preclude a subsequent challenge
17   to the designation. In the event of a dispute with respect to the designation of any
18   discovery material as Confidential or Attorneys’ Eyes Only Material, counsel shall
19   attempt to resolve the dispute on an informal basis before presenting the matter to the
20   Court for resolution. If a resolution cannot be reached, the Party challenging the
21   Confidential or Confidential – Attorneys’ Eyes Only designation shall send a written
22   notice to the designating Party identifying the challenged Confidential or Attorneys’
23   Eyes Only Material, stating the reasons that the Confidential or Attorneys’ Eyes Only
24   Material is being challenged, and giving notice that the Party will move the Court to
25   remove the designation of such information as “Confidential” or “Confidential –
26   Attorneys’ Eyes Only.” Until such time as the challenge is resolved, such Confidential
27   or Attorneys’ Eyes Only Material shall be maintained in accordance with this Stipulated
28   Protective Order.

                                                 8
                                         PROTECTIVE ORDER
 1            16.   Nothing in this Stipulation and Protective Order shall be deemed in any
 2   way to restrict the use of documents or information that are lawfully obtained or
 3   publicly available to a Party independently from discovery in this action, whether or not
 4   the same material has been obtained during the course of discovery in the action and
 5   whether or not such documents or information have been designated as Confidential or
 6   Confidential – Attorneys’ Eyes Only.
 7            17.   This Stipulated Protective Order may be modified at any time for good
 8   cause shown, and shall not preclude any application to the Court seeking greater or
 9   lesser protection for specific documents or seeking termination of the protection
10   provided hereunder for specific material or information.
11            18.   Nothing in this Stipulated Protective Order shall limit or affect the right
12   of a Party to disclose or to authorize disclosure of Discovery Materials produced by that
13   Party.
14            19.   All documents, transcripts, pleadings, motions, and other Discovery
15   Materials filed or lodged with the Court comprising, containing, or reflecting Attorneys’
16   Eyes Only Material shall be filed or lodged under seal pursuant to the Federal Rules of
17   Civil Procedure and or Local Rules, and shall designate the particular aspects of such
18   filings or lodging that contain Attorneys' Eyes Only Material.
19            20.   The Parties shall meet and confer regarding the procedures for use of
20   any Confidential Materials or Attorney’s Eyes Only Materials at trial and shall move
21   the Court for entry of an appropriate order.
22            21.   No later than thirty (30) days from the unappealed or unappealable final
23   resolution or settlement of this action, all Confidential and Attorneys’ Eyes Only
24   Material, including copies, extracts, or summaries of such materials, within the
25   possession, custody or control of counsel for a Party shall be delivered to counsel for
26   the Party who produced the Confidential or Attorneys’ Eyes Only Material, or in lieu
27   thereof, shall certify in writing that all Confidential or Attorneys’ Eyes Only Material
28   has been destroyed. Notwithstanding the above, counsel of record may retain a set of

                                                    9
                                          PROTECTIVE ORDER
 1   pleadings, exhibits, and their own attorney and consultant work product for archival
 2   purposes, including portions of any such papers that contain or disclose Confidential or
 3   Attorneys’ Eyes Only Material. Any such archival copies that contain or constitute
 4   Confidential or Attorneys’ Eyes Only Material remain subject to this Stipulated
 5   Protective Order.
 6         22.       Nothing in this Stipulated and Protective Order shall be deemed to limit,
 7   prejudice, or waive any right of the Parties: (a) to resist discovery with respect to, or to
 8   seek to obtain additional or different protection for, material claimed to be protected
 9   work product or privileged under federal or California law, material as to which a Party
10   claims a legal obligation not to disclose, or Material not required to be provided
11   pursuant to federal or California law; (b) to seek to modify or obtain relief from any
12   aspect of this Protective Order; (c) to object to the use, relevance or admissibility at trial
13   or otherwise of any material, whether or not designated in whole or in part as
14   Confidential Material governed by this Protective Order; or (d) otherwise to require that
15   discovery be conducted according to governing laws and rules.
16         23.       This Stipulated Protective Order shall survive the final conclusion of this
17   Action and continue in full force and effect, and the Court shall retain jurisdiction to
18   enforce this Stipulated Protective Order.
19            By executing a copy of this Stipulated Protective Order, each of the attorneys
20   named below and the Parties they represent undertake to abide by and be bound by its
21   provisions.
22         24.       The Defendants shall file a fully executed copy this Stipulated Protective
23   Order with the Court within five (5) court days of receipt of the executed Stipulated
24   Protective Order from Plaintiffs.
25   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
26
27
28


                                                   10
                                           PROTECTIVE ORDER
 1   DATED: January 7, 2020
 2                                  YOKA & SMITH, LLP
 3
                                    By: /s/ ALICE CHEN SMITH
 4                                  Walter M. Yoka
 5                                  David T. McCann
                                    R. Bryan Martin
 6
                                    Alice Chen Smith
 7                                  Davida M. Frieman
 8
                                    Attorneys for Defendants,
 9                                  Nutribullet, LLC; Capital Brands, LLC;
10                                  Homeland Housewares, LLC; Call To
                                    Action, LLC; and Nutriliving, LLC
11
12                                  ABIR COHEN TREYZON SALO, LLP
13
                              By:   /s/ AARON LAVINE
14                                  Boris Treyzon
                                    Douglas Rochen
15
                                    Aaron Lavine
16                                  Attorneys for Plaintiff
17
18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
19   DATED: January 7, 2020
20
                                    _________________________________
21                                  Judge Dean Pregerson
22                                  United States District Judge
23
24
25
26
27
28


                                      11
                              PROTECTIVE ORDER
 1                                        EXHIBIT 4A
 2   ACKNOWLEDGMENT OF AGREEMENT TO BE BOUND BY STIPULATION
 3                               AND PROTECTIVE ORDER
 4
 5            I, ____________________________________ [print or type full name], of
 6   ____________________________________________________ [print or type full
 7   address], declare under penalty of perjury that I have read in its entirety and understand
 8   the Protective Order that was issued by the United States District Court for the Central
 9   District of California on ________________________[date] in the case of
10   ______________________________________________________                               Case
11   No.:___________________________, I agree to comply with and to be bound by all
12   the terms of this Protective Order, and I understand and acknowledge that failure to so
13   comply could expose me to sanctions and punishment for contempt.               I solemnly
14   promise that I will not disclose in any manner any information or item that is subject to
15   this Protective Order to any person or entity except in strict compliance with this Order,
16   even if such enforcement proceedings occur after termination of this action.
17            I hereby appoint ___________________________________ [print or type full
18   name] of ______________________________________[print or type full address and
19   telephone number] as my California agent for service of process in connection with this
20   action or any proceedings related to enforcement of this Order.
21   Date:________________________
22   City and State sworn and signed:____________________________________
23   Printed Name:____________________________________
24   Signature:_______________________________________
25
26
27
28


                                                 12
                                         PROTECTIVE ORDER
